Kane, J.
(concurring). We agree there must be a reversal of the conviction in this case. However, we cannot adopt the legal conclusion set forth by the majority.
It is our view that reversal is mandated solely upon the ground that the record does not demonstrate the requisite proof that defendant intended to deprive the purchasers of the $4,500 which he owed them. In a larceny case, the prosecution’s proof of intent is more burdensome than in most crimes. Where, as in this case, the circumstances surrounding the issuance of the check and the promise made at the time do not establish, beyond a reasonable doubt, that defendant intended to appropriate the proceeds of the down payment to himself, there is a failure of proof of an essential element of larceny (People v Will, 289 NY 413).
Main and Casey, JJ., concur with Mahoney, P. J.; Sweene ¥ and Kane, JJ., concur in a separate opinion by Kane, J.
Judgment reversed, on the law, and indictment dismissed.